IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                    Fifth Circuit

                                                                                FILED
                                                                           November 12, 2009
                                      No. 09-20029
                                    Summary Calendar                      Charles R. Fulbruge III
                                                                                  Clerk

UNITED STATES OF AMERICA,

                                                    Plaintiff-Appellee
v.

JOSE MANUEL SANCHEZ-GARCIA, also known as Manuel Sanchez Garcia, also
known as Jose Sanchez Garcia, also known as Jose Justino Basabe-Garcia, also
known as Jose Justino Basabe, also known as Jose Justivo Basabe-Garcia,

                                                    Defendant-Appellant


                     Appeal from the United States District Court
                          for the Southern District of Texas
                             USDC No. 4:08-CR-547-ALL


Before HIGGINBOTHAM, CLEMENT, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       The Federal Public Defender appointed to represent Jose Manuel Sanchez-
Garcia has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967).               Sanchez-Garcia has not filed a
response. Our independent review of the record and counsel’s brief discloses no
nonfrivolous issue for appeal. Accordingly, counsel’s motion for leave to withdraw
is GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5 TH C IR. R. 42.2.

       *
         Pursuant to 5 TH C IR . R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5 TH C IR .
R. 47.5.4.